ACCEPTED
                                                                                                              03-15-00499-CR
                                                                                                                      7127195
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                         9/28/2015 2:32:23 PM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK

                                                       IN THE
                                              THIRD COlJRT OF APPEALS
                                                     OF TEXAS                               FILED IN
                                                                                     3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                   STATE OF TEXAS                                 §                  9/28/2015 2:32:23 PM
                                                                                       JEFFREY D. KYLE
                                                                                             Clerk
                  v.                                           §         CASE NO. 3-15-00499-CR

                  ROBERT SIMPSON                                  §


                                MOTION FOR EXTENSION OF TIME TO FILE BRIEF

                   TO TIIE HONORABLE mSTICES OF SAID COURT:

                         NOW COMES, ROBERT STh1PSON, appellee in the above styled and

                  numbered cause, and respectfully moves the Court for an extension of time within

                  which to file the appellee brief, and for cause would show the Court as follows:

                            The appellee brief was originally due on September 28, 2015. This is the first

                  requested extension filed on behalf of the appellee. Counsel now requests an additional

                   extension for the following reasons:

                         Counsel is presently scheduled to file an appellant briefin Cabello v. State with

                  this Honorable Court in case number 3-15-00111-CR, which is a voluminous record

                   and appeal and due on October 1, 2015.

                         1m-IEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

                  this motion be granted and that the Court permits an extension of time to IDe the

                   appellee brief of an additional thirty days.

                                                              -1-




---------   -------------             ---------
                                      RESPECTFULLY         SUB:rv.tITTED,


                                        ~/~~
                                      Ifal1ielH. Wannamaker
                                      1012 Rio Grande Street
                                      Austin, Texas 78701
                                      (512) 236-9929
                                      (512) 233-5979 (Fax)
                                      State Bar No. 20834300
                                      Attorney for Appellant




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee's Motion

to Extend Time to File Appellee Brief was furnished to the Travis County District

Attorney's Office, on this the 28th day of September, 2015.



                                     ~J:d:L
                                       Attorney for Appellant